Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark A. Lovely, appeals from the tax court’s orders upholding the Commissioner of Internal Revenue’s notice of determination to collect by levy penalties assessed for filing frivolous tax returns, and denying his motion for reconsideration. 26 U.S.C. § 6702(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Lovely v. Comm’r, No. 4855-14L, 110 T.C.M. (CCH) 98 (U.S.T.C. July 27, 2015 & Aug. 26, 2015). We dispense with oral argument *269because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.